DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 13, 24-25, 35-36 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US 2021/0265313, newly cited, hereinafter, Chen.)
In regard to claim 1, in fig. 5G, for example, Chen discloses a semiconductor package (see the abstract), comprising: 
a first conductive layer, or pattern, 132 (para [0013], fig. 5F); 
at least a first conductive pad, bonding pad, 172a (para [0023]) electrically connected to the first conductive layer; 
at least a second conductive pad, also, 132, electrically disconnected from the first conductive layer; and 
a first dielectric layer 174 (para [0023]) accommodating the first conductive pad and the second conductive pad, wherein the second conductive pad is configured to be capable to reduce an erosion effect on a surface of the first dielectric layer. Note: the dielectric layer and the layer around the pads provide protection from the external; thus, inherently prevented from erosion.
Regarding claim 13, similar to claim 1 above, in fig. 5G, Chen further comprising:
a first semiconductor device 200 (para [0035])
at least a first conductive pad 172a under a projection area of an inner region of the first semiconductor device;
at least a second conductive pad 132 under a projection area of a peripheral region of the first semiconductor device, the second conductive pad is capable of serving as a first alignment mark; and
a second semiconductor device 100 (para [[0054]) disposed under the first semiconductor device, wherein a width of the second semiconductor device is greater than a width of the first semiconductor device.
Regarding claim 24, Chen further comprising a semiconductor 200 device over which the first conductive pad and the second conductive pad are disposed, wherein the second conductive pad is closer to an edge of the semiconductor device than the first conductive pad is (fig. 5G.)
Regarding claim 25, Chen further comprising:
a second dielectric layer 274 (para [0033], fig. 5G) contacting the first dielectric layer; and
a third conductive pad (above second pad, fig. 5G) accommodated in the second dielectric layer, wherein the second conductive pad and the third conductive pad are configured to reduce a disconnection between surfaces of the first dielectric layer and the second dielectric layer.
Regarding claim 35, Chen further comprising:
a second dielectric layer 274 disposed between the first semiconductor device and the second semiconductor device; and 
a third conductive pad disposed on the first dielectric layer and outside of a region under the projection area of the inner region of the first semiconductor device (fig. 5G.)
Regarding claim 36, wherein the third conductive pad serves as a second alignment mark.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2019/0393067, newly cited, hereinafter, Wang.)
In regard to claim 1, in fig. 5, for example, Wang discloses a semiconductor package, or chip, 500 (see para [0054])), comprising: 
a first conductive layer, or wire, 512 (para [0055], fig.5); 
at least a first conductive pad, bonding pad, 516 (para [0055]) electrically connected to the first conductive layer; 
at least a second conductive pad, also, 516, electrically disconnected from the first conductive layer; and 
a first dielectric layer 506 (para [0055]) accommodating the first conductive pad and the second conductive pad, wherein the second conductive pad is configured to be capable to reduce an erosion effect on a surface of the first dielectric layer. Note: the dielectric layer and the layer around the pads provide protection from the external; thus, inherently prevented from erosion.
Regarding claim 26, Wang further comprising:
a second dielectric layer, also, 506 contacting the first dielectric layer, fig. 5r; and
a third conductive pad, also 516 accommodated in the second dielectric layer, wherein the third conductive pad contacts the second conductive pad, and a center of the third conductive pad is misaligned with a center of the second conductive pad from a cross-sectional view perspective (fig. 5.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-23 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 13 above, and further in view of YUN et al. (US 2021/0143096, hereinafter, Yun.)
In regard to claims 21-22 and 32, Chen discloses all of the claimed limitations as mentioned above and also, wherein the first conductive pad and the second conductive pad are arranged side-by-side, except, a thickness of the second conductive pad is less than a thickness of the first conductive pad.
Yun, in fig. 12, for example, discloses an analogous device including pad 4272a and 4273a. The pads are formed side by side and have different thickness in order to provide further extension for connection to other devices. This is common. Thus, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to form the pads with different thicknesses in order to take the advantage.
Regarding claim 23, the combination further discloses wherein an elevation of the first conductive pad overlaps an elevation of the second conductive pad (Yun’s fig. 12.)
Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 1 above, and further in view of Okina.
Regarding claim 27, see the above discussion regarding claims 21-22.
 Allowable Subject Matter
Claims 28-31, 33-34, and 37-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not show the conductive layer is formed in a recess.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN W HA whose telephone number is (571)272-1707. The examiner can normally be reached M-T: 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571)-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN W HA/Primary Examiner, Art Unit 2814